SiNKLER, J.,
— The exceptions to the adjudication filed by the executors relate to the refusal of the auditing judge to allow compensation in excess of that stipulated in the deed of trust. The matter came before the court en banc in June 1947 and on June 19, 1947, a decree was entered, dismissing the exceptions pro forma and returning the record to the auditing judge, at his request, for further proceedings.
His supplemental adjudication, amending, supplementing and changing the adjudication, was filed June 25, 1948.
The present exceptions are to both the adjudication and the supplemental adjudication.
The auditing judge finds that the services rendered were not “extraordinary or overburdensome under all the circumstances”. To what has been written, we have only to add: That where the compensation has been agreed upon, whether by deed of trust or, in the case of a will, by agreement between testator and fiduciary, extra compensation will be allowed only where the services rendered were extraordinary in *580character and not in extent. It is manifest in the present case that the services were not extraordinary in character.
The exceptions are dismissed, and the adjudication, as amended, supplemented and changed by the supplemental adjudication, is confirmed absolutely.